EXHIBIT 10.1

 

--------------------------------------------------------------------------------

 

PURCHASE AGREEMENT

 

among

 

M&I NORTHWOODS III LLC

 

and

 

JPMORGAN CHASE BANK, N.A.

 

(as agent on behalf of Preferred Receivables Funding Corporation and Falcon
Asset

Securitization Corporation)

 

as Transferors

 

and

 

M&I DEALER AUTO SECURITIZATION, LLC

 

as Purchaser

 

Dated as of November 22, 2005

 

--------------------------------------------------------------------------------

 

9045467 05134611        2005-1 Purchase Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS

   1

SECTION 1.1.

   Definitions    1

SECTION 1.2.

   Other Interpretive Provisions    1

ARTICLE II PURCHASE OF RECEIVABLES

   2

SECTION 2.1.

   Purchase of Receivables    2

SECTION 2.2.

   [RESERVED]    2

SECTION 2.3.

   Receivables Purchase Price For The Purchased Assets    2

SECTION 2.4.

   [RESERVED]    3

SECTION 2.5.

   Sale of Receivables    3

ARTICLE III REPRESENTATIONS AND WARRANTIES

   3

SECTION 3.1.

   Representations and Warranties of Purchaser    3

SECTION 3.2.

   [RESERVED]    5

SECTION 3.3.

   Representations and Warranties of Northwoods    5

SECTION 3.4.

   Representations and Warranties of JPMorgan    6

ARTICLE IV COVENANTS OF TRANSFERORS

   7

SECTION 4.1.

   Protection of Title to Purchased Assets    7

ARTICLE V MISCELLANEOUS PROVISIONS

   8

SECTION 5.1.

   Obligations of Transferors    8

SECTION 5.2.

   Bankruptcy Petition    8

SECTION 5.3.

   Subsequent Transfer to the Trust and Indenture Trustee    8

SECTION 5.4.

   Amendment    8

SECTION 5.5.

   Waivers    9

SECTION 5.6.

   Notices    10

SECTION 5.7.

   Costs and Expenses    10

SECTION 5.8.

   Representations to Survive    10

SECTION 5.9.

   Governing Law    10

SECTION 5.10.

   Counterparts    10

 

Schedule of Receivables

 

9045467 05134611       -i-        2005-1 Purchase Agreement



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

 

This PURCHASE AGREEMENT (as from time to time amended, supplemented or otherwise
modified and in effect, this “Agreement”) dated as of November 22, 2005 by and
among M&I NORTHWOODS III LLC, a Delaware limited liability company
(“Northwoods”), JPMORGAN CHASE BANK, N.A., a national banking association (as
agent on behalf of Preferred Receivables Funding Corporation (“PREFCO”) and
Falcon Asset Securitization Corporation (“Falcon”)) (“JPMorgan” and together
with Northwoods, the “Transferors”) and M&I DEALER AUTO SECURITIZATION, LLC, a
Delaware limited liability company (the “Purchaser”).

 

WHEREAS, the Purchaser desires to purchase from the Transferors a portfolio of
Motor Vehicle Loans, pursuant to the terms of this Agreement;

 

WHEREAS, the Transferors are willing to transfer their interests in such Motor
Vehicle Loans to the Purchaser on the Closing Date; and

 

WHEREAS, following the transfer of such Motor Vehicle Loans from the Transferors
to the Purchaser, the Purchaser will transfer such Motor Vehicle Loans to M&I
Auto Loan Trust 2005-1, a Delaware statutory trust (the “Trust”), pursuant to
the Sale and Servicing Agreement dated as of November 22, 2005 (the “Sale and
Servicing Agreement”) among M&I Bank, as servicer, the Purchaser, as seller, the
Trust and JPMorgan Chase Bank, N.A., as indenture trustee.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.1. Definitions. Capitalized terms are used in this Agreement as
defined in Appendix X to the Sale and Servicing Agreement.

 

SECTION 1.2. Other Interpretive Provisions. For purposes of this Agreement,
unless the context otherwise requires: (a) accounting terms not otherwise
defined in this Agreement, and accounting terms partly defined in this Agreement
to the extent not defined, shall have the respective meanings given to them
under generally accepted accounting principles; (b) terms defined in Article 9
of the UCC and not otherwise defined in this Agreement are used as defined in
that Article; (c) the words “hereof,” “herein” and “hereunder” and words of
similar import refer to this Agreement as a whole and not to any particular
provision of this Agreement; (d) references to any Article, Section, Schedule or
Exhibit are references to Articles, Sections, Schedules and Exhibits in or to
this Agreement and references to any paragraph, subsection, clause or other
subdivision within any Section or definition refer to such paragraph,
subsection, clause or other subdivision of such Section or definition; (e) the
term “including” means “including without limitation”; (f) except as otherwise
expressly provided herein, references to any law or regulation refer to that law
or regulation as amended from time to time and include

 

9045467 05134611        2005-1 Purchase Agreement



--------------------------------------------------------------------------------

any successor law or regulation; (g) references to any Person include that
Person’s successors and assigns; and (h) headings are for purposes of reference
only and shall not otherwise affect the meaning or interpretation of any
provision hereof.

 

ARTICLE II

 

PURCHASE OF RECEIVABLES

 

SECTION 2.1. Purchase of Receivables.

 

Effective as of the Closing Date and immediately prior to the transactions
pursuant to the Indenture, the Sale and Servicing Agreement and the Trust
Agreement, each of the Transferors do hereby sell, transfer, assign, set over
and otherwise convey to the Purchaser, without recourse, subject to the
obligations herein (collectively the “Purchased Assets”), all of its right,
title and interest in and to:

 

  (a) the Receivables identified on the Schedule of Receivables delivered on the
Closing Date, and all moneys received thereon after the Cutoff Date;

 

  (b) the security interests in the Financed Vehicles granted by Obligors
pursuant to the Receivables and any other interest in the Financed Vehicles and
any other property that shall secure the Receivables;

 

  (c) any proceeds with respect to the Receivables from claims on any Insurance
Policies covering Financed Vehicles or the Obligors;

 

  (d) any rebates of premiums relating to Insurance Policies and any rebates of
other items such as extended warranties financed under the Receivables, in each
case, to the extent Servicer would, in accordance with its customary practices,
apply such amounts to the Principal Balance of the related Receivable;

 

  (e) any proceeds from (A) any Receivable repurchased by a Dealer, pursuant to
a Dealer Agreement, as a result of a breach of representation or warranty in the
related Dealer Agreement, (B) a default by an Obligor resulting in the
repossession of the Financed Vehicle under the applicable Motor Vehicle Loan or
(C) any Dealer Recourse or other rights relating to the Receivables under Dealer
Agreements;

 

  (f) the Receivables Files; and

 

  (g) the proceeds of any and all of the foregoing.

 

SECTION 2.2. [RESERVED]

 

SECTION 2.3. Receivables Purchase Price For The Purchased Assets. On the Closing
Date in consideration for the Purchased Assets being transferred to the
Purchaser on such date the Purchaser shall pay a purchase price equal to the
aggregate Principal Balance of the Receivables as of the Cut-Off Date (the “
Purchase Price”) by:

 

  (a) paying to JPMorgan (for the benefit of PREFCO), $317,411,072.77 in cash;
and

 

9045467 05134611       2        2005-1 Purchase Agreement



--------------------------------------------------------------------------------

  (b) paying to JPMorgan (for the benefit of Falcon), $332,588.945.05 in cash.

 

SECTION 2.4. [RESERVED]

 

SECTION 2.5. Sale of Receivables. It is the express intention of the Transferors
and the Purchaser that:

 

(a) the assignment and transfer herein contemplated constitute a sale of the
Receivables and the other Purchased Assets described in Section 2.1 above,
conveying good title thereto free and clear of any Liens, encumbrances, security
interests or rights of other Persons, from the Transferors to the Purchaser; and

 

(b) the Receivables and the other Purchased Assets described in Section 2.1
above not be a part of Northwoods’ estate, JPMorgan’s estate, PREFCO’s estate,
or Falcon’s estate in the event of a bankruptcy or insolvency of Northwoods,
JPMorgan, PREFCO, or Falcon, respectively.

 

If, notwithstanding the intention of the Transferors and the Purchaser, such
conveyance is deemed to be a pledge in connection with a financing or is
otherwise deemed not to be a sale: (i) the Transferors hereby grant, and the
parties intend that the Transferors shall have granted, to the Purchaser a first
priority perfected security interest in all of the Transferors’ right (including
the power to convey title thereto), title and interest in the items of the
Purchased Assets and all proceeds of the foregoing to secure such pledge and the
performance of the obligations of the Transferors hereunder; (ii) this Agreement
shall constitute a security agreement under applicable law and the Purchaser
shall have all of the rights and remedies of a secured party and creditor under
the UCC as in force in the relevant jurisdictions; (iii) the possession by the
Purchaser or its agent of the Receivables Files and any other property as
constitute instruments, money, negotiable documents or chattel paper shall be
deemed to be “possession by the secured party” or possession by the purchaser or
a person designated by such purchaser, for purposes of perfecting the security
interest pursuant to the New York Uniform Commercial Code and the Uniform
Commercial Code of any other applicable jurisdiction; and (iv) notifications to
persons holding such property, and acknowledgments, receipts or confirmations
from persons holding such property, shall be deemed to be notifications to, or
acknowledgments, receipts or confirmations from, bailees or agents (as
applicable) of the Purchaser for the purpose of perfecting such security
interest under applicable law.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 3.1. Representations and Warranties of Purchaser. The Purchaser hereby
makes the following representations and warranties on the Closing Date upon
which the Transferors may rely. Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of the Receivables to the Purchaser.

 

9045467 05134611       3        2005-1 Purchase Agreement



--------------------------------------------------------------------------------

(a) Organization and Good Standing. The Purchaser has been duly organized and is
validly existing as a limited liability company in good standing under the laws
of the State of Delaware, and has full power and authority to execute and
deliver this Agreement and to perform the terms and provisions hereof.

 

(b) Power and Authority. The Purchaser has full power, authority and legal right
to execute, deliver, and perform this Agreement and has taken all necessary
action to authorize the execution, delivery, and performance by it of this
Agreement.

 

(c) No Consent Required. No approval, authorization, consent, license or other
order or action of, or filing or registration with, any governmental authority,
bureau or agency is required in connection with the execution, delivery or
performance by the Purchaser of this Agreement or the consummation of the
transactions contemplated hereby.

 

(d) Binding Obligation. This Agreement has been duly executed and delivered by
the Purchaser and this Agreement constitutes a legal, valid and binding
obligation of the Purchaser, enforceable against the Purchaser in accordance
with its terms, subject, as to enforceability, to applicable bankruptcy,
insolvency, reorganization, conservatorship, receivership, liquidation and other
similar laws affecting the enforcement of the rights of creditors generally and
to equitable limitations on the availability of specific remedies.

 

(e) No Violation. The execution, delivery and performance by the Purchaser of
this Agreement and the consummation of the transactions contemplated hereby will
not conflict with, result in any breach of the terms and provisions of,
constitute (with or without notice or lapse of time) a material default under,
or result in the creation or imposition of any Lien under any of its material
properties pursuant to the terms of, (i) the limited liability company agreement
of the Purchaser, (ii) any material indenture, contract, lease, mortgage, deed
of trust or other instrument or agreement to which the Purchaser is a party or
by which the Purchaser is bound or to which any of its properties are subject,
or (iii) any law, order, rule or regulation applicable to the Purchaser of any
federal or state regulatory body or any court, administrative agency or other
governmental instrumentality having jurisdiction over the Purchaser.

 

(f) No Proceedings. There are no proceedings or investigations pending, or, to
the knowledge of the Purchaser, threatened, before any court, regulatory body,
administrative agency, or other tribunal or governmental instrumentality having
jurisdiction over the Purchaser or its properties: (i) asserting the invalidity
of this Agreement or the transactions contemplated herein, (ii) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement, (iii) seeking any determination or ruling that might materially and
adversely affect the performance by the Purchaser of its obligations under, or
the validity or enforceability of, this Agreement or the transactions
contemplated herein, or (iv) that may materially and adversely affect this
Agreement or the transactions contemplated hereby.

 

9045467 05134611       4        2005-1 Purchase Agreement



--------------------------------------------------------------------------------

SECTION 3.2. [RESERVED]

 

SECTION 3.3. Representations and Warranties of Northwoods. Northwoods hereby
makes the following representations and warranties on the Closing Date upon
which the Purchaser and JPMorgan may rely. Such representations are made as of
the execution and delivery of this Agreement, but shall survive the sale,
transfer and assignment of its interest in the Purchased Assets to the
Purchaser.

 

(a) Organization and Good Standing. Northwoods has been duly organized and is
validly existing as a limited liability company in good standing under the laws
of Delaware, with the power and authority to own its properties and to conduct
its business as such properties are presently owned and such business is
presently conducted and had at all relevant times, and has, power, authority and
legal right to acquire, own and sell the Purchased Assets pursuant to Article
II.

 

(b) Power and Authority. Northwoods has the power, authority and legal right to
execute and deliver this Agreement and to carry out its terms and to sell and
assign the Purchased Assets; and the execution, delivery and performance of this
Agreement has been duly authorized by Northwoods by all necessary corporate
action.

 

(c) No Consent Required. No approval, authorization, consent, license or other
order or action of, or filing or registration with, any governmental authority,
bureau or agency is required in connection with the execution, delivery or
performance by Northwoods of this Agreement or the consummation of the
transactions contemplated hereby, other than the filing of UCC financing
statements.

 

(d) Valid Sale; Binding Obligation. Northwoods intends this Agreement to effect
a valid sale, transfer, and assignment of the Receivables and the other
properties and rights included in the Purchased Assets conveyed by Northwoods to
the Purchaser hereunder, enforceable against creditors of and purchasers from
Northwoods; and this Agreement constitutes a legal, valid and binding obligation
of Northwoods, enforceable against Northwoods in accordance with its terms,
subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws affecting enforcement of the rights of creditors generally and to equitable
limitations on the availability of specific remedies.

 

(e) No Violation. The execution, delivery and performance by Northwoods of this
Agreement and the consummation of the transactions contemplated hereby will not
conflict with, result in any material breach of any of the terms and provisions
of, constitute (with or without notice or lapse of time) a material default
under or result in the creation or imposition of any Lien upon any of its
material properties pursuant to the terms of, (i) the certificate of formation
or limited liability company agreement of Northwoods, (ii) any material
indenture, contract, lease, mortgage, deed of trust or other instrument or
agreement to which Northwoods is a party or by which Northwoods is bound, or
(iii) any law, order, rule or regulation applicable to Northwoods of any federal
or state regulatory body or any court, administrative agency, or other
governmental instrumentality having jurisdiction over Northwoods.

 

9045467 05134611       5        2005-1 Purchase Agreement



--------------------------------------------------------------------------------

(f) No Proceedings. There are no proceedings or investigations pending, or, to
the knowledge of Northwoods, threatened, before any court, regulatory body,
administrative agency, or other tribunal or governmental instrumentality having
jurisdiction over Northwoods or its properties: (i) asserting the invalidity of
this Agreement or the transactions contemplated herein, (ii) seeking to prevent
the consummation of any of the transactions contemplated by this Agreement,
(iii) seeking any determination or ruling that might materially and adversely
affect the performance by Northwoods of its obligations under, or the validity
or enforceability of, this Agreement or the transactions contemplated herein, or
(iv) that may materially and adversely affect this Agreement or the transactions
contemplated hereby.

 

(g) Chief Executive Office. The chief executive office of Northwoods has not
been in any place other than Wisconsin or Delaware at any time during the past
five years.

 

SECTION 3.4. Representations and Warranties of JPMorgan. JPMorgan hereby makes
the following representations and warranties on the Closing Date upon which the
Purchaser and Northwoods may rely. Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of its interest in the Purchased Assets (as agent on behalf of
PREFCO and Falcon) to the Purchaser.

 

(a) Organization and Good Standing. JPMorgan has been duly organized and is
validly existing as a national banking association in good standing, with the
power and authority to own its properties and to conduct its business as such
properties are presently owned and such business is presently conducted and had
at all relevant times, and has, power, authority and legal right to acquire, own
and sell the Purchased Assets pursuant to Article II.

 

(b) Power and Authority. JPMorgan has the power, authority and legal right to
execute and deliver this Agreement and to carry out its terms and to sell and
assign the Purchased Assets (as agent on behalf of PREFCO and Falcon); and the
execution, delivery and performance of this Agreement has been duly authorized
by JPMorgan by all necessary corporate action.

 

(c) No Consent Required. No approval, authorization, consent, license or other
order or action of, or filing or registration with, any governmental authority,
bureau or agency is required in connection with the execution, delivery or
performance by JPMorgan (as agent on behalf of PREFCO and Falcon) of this
Agreement or the consummation of the transactions contemplated hereby, other
than the filing of UCC financing statements.

 

(d) Valid Sale; Binding Obligation. JPMorgan intends this Agreement to effect a
valid sale, transfer, and assignment of the Receivables and the other properties
and rights included in the Purchased Assets conveyed by JPMorgan to the
Purchaser hereunder, enforceable against creditors of and the purchasers from
JPMorgan; and this Agreement constitutes a legal, valid and binding obligation
of JPMorgan, enforceable against

 

9045467 05134611       6        2005-1 Purchase Agreement



--------------------------------------------------------------------------------

JPMorgan in accordance with its terms, subject, as to enforceability, to
applicable bankruptcy, insolvency, reorganization, conservatorship,
receivership, liquidation and other similar laws affecting enforcement of the
rights of creditors generally and to equitable limitations on the availability
of specific remedies.

 

(e) No Violation. The execution, delivery and performance by JPMorgan of this
Agreement and the consummation of the transactions contemplated hereby will not
conflict with, result in any material breach of any of the terms and provisions
of, constitute (with or without notice or lapse of time) a material default
under or result in the creation or imposition of any Lien upon any of its
material properties pursuant to the terms of, (i) the certificate of
incorporation or bylaws (or other organizational or governing document) of
JPMorgan, (ii) any material indenture, contract, lease, mortgage, deed of trust
or other instrument or agreement to which JPMorgan is a party or by which
JPMorgan is bound, or (iii) any law, order, rule or regulation applicable to
JPMorgan of any federal or state regulatory body or any court, administrative
agency, or other governmental instrumentality having jurisdiction over JPMorgan.

 

ARTICLE IV

 

COVENANTS OF TRANSFERORS

 

The Transferors covenant and agree with the Purchaser as follows:

 

SECTION 4.1. Protection of Title to Purchased Assets.

 

(a) The Transferors shall not change their name, identity or corporate structure
in any manner that would, could or might make any financing statement or
continuation statement filed in accordance with Section 10.2(a) of the Sale and
Servicing Agreement seriously misleading within the meaning of § 9-507 of the
UCC, unless it shall have given the Purchaser, the Trust and Indenture Trustee
at least 30 days’ prior written notice thereof and shall have promptly filed
appropriate amendments to all previously filed financing statements or
continuation statements.

 

(b) The Transferors shall give the Purchaser, the Trust and Indenture Trustee at
least 30 days’ prior written notice of any relocation of its principal executive
office or any change in its jurisdiction of organization if, as a result of such
relocation or reorganization, the applicable provisions of the UCC would require
the filing of any amendment of any previously filed financing or continuation
statement or of any new financing statement and shall promptly file any such
amendment or new financing statement.

 

9045467 05134611       7        2005-1 Purchase Agreement



--------------------------------------------------------------------------------

ARTICLE V

 

MISCELLANEOUS PROVISIONS

 

SECTION 5.1. Obligations of Transferors. The obligations of the Transferors
under this Agreement shall not be affected by reason of any invalidity,
illegality or irregularity of any Receivable.

 

SECTION 5.2. Bankruptcy Petition. Notwithstanding any prior termination of this
Indenture, each of the parties hereto hereby covenants and agrees that, prior to
the date which is one year and one day after the payment in full of all
outstanding Obligations of each Bankruptcy Remote Party, it will not institute
against, or join any other Person in instituting against, such Bankruptcy Remote
Party any bankruptcy, reorganization, receivership, arrangement, insolvency or
liquidation proceedings or other similar proceeding under the laws of the United
States or any state of the United States

 

SECTION 5.3. Subsequent Transfer to the Trust and Indenture Trustee. The
Transferors acknowledge that:

 

(a) the Purchaser will, pursuant to the Sale and Servicing Agreement, sell the
Receivables to the Trust and assign its rights under this Agreement to the Trust
for the benefit of the Noteholders and the Certificateholder, and that the
representations and warranties contained in this Agreement and the rights of the
Purchaser under Section 2.1 of this Agreement are intended to benefit the Trust,
the Noteholders and the Certificateholder. The Transferors hereby consent to
such sale and assignment.

 

(b) The Trust will, pursuant to the Indenture, pledge the Receivables and its
rights under this Agreement to Indenture Trustee for the benefit of the
Noteholders, and the representations and warranties contained in this Agreement
and the rights of the Purchaser under this Agreement are intended to benefit the
Indenture Trustee and the Noteholders. The Transferors hereby consent to such
pledge.

 

SECTION 5.4. Amendment. (a) This Agreement may be amended by the Transferors and
the Purchaser, with the consent of the Trust and Indenture Trustee (which
consent may not be unreasonably withheld), but without the consent of any of the
Noteholders or the Certificateholders:

 

(i) to cure any ambiguity or defect, to correct or supplement any provisions in
this Agreement or for the purpose of adding any provisions to or changing in any
manner or eliminating any of the provisions in this Agreement; provided that
such action shall not adversely affect in any material respect the interests of
any Noteholder or Certificateholder; and

 

(ii) to add, modify or eliminate such provisions as may be necessary or
advisable in order to enable (a) the transfer to the Owner Trustee of all or any
portion of the Receivables to be recognized as a sale under GAAP by the
Purchaser to the Trust, (b) the Trust to avoid becoming a member of the

 

9045467 05134611       8        2005-1 Purchase Agreement



--------------------------------------------------------------------------------

Purchaser’s consolidated group under GAAP or (c) the Purchaser, or any of its
Affiliates, to otherwise comply with or obtain more favorable treatment under
any law or regulation or any accounting rule or principle; it being a condition
to any such amendment that the Rating Agency condition shall have been met.

 

(b) This Agreement may also be amended from time to time by the Transferors and
the Purchaser, with the consent of Servicer, Owner Trustee and Indenture
Trustee, the consent of the Holders of Notes evidencing not less than a majority
of the Outstanding Amount of the Notes and the consent of the Holders of
Certificates evidencing not less than a majority of the Certificate Percentage
Interests for the purpose of adding any provisions to or changing in any manner
or eliminating any of the provisions of this Agreement; provided that no such
amendment shall (i) increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections of payments on Receivables or
distributions that shall be required to be made for the benefit of the
Noteholders or the Certificateholder or (ii) reduce the aforesaid percentage of
the Outstanding Amount of the Notes and the Certificate Percentage Interests,
the Holders of which are required to consent to any such amendment, without the
consent of the Holders of all the outstanding Notes and the Holders of all the
outstanding Certificate of each class affected thereby.

 

(c) Prior to the execution of any such amendment or consent, the Purchaser shall
furnish written notification of the substance of such amendment or consent to
each Rating Agency, Owner Trustee, and Indenture Trustee. Promptly after the
execution of any such amendment or consent, the Purchaser shall furnish written
notification of the substance of such amendment or consent to each Noteholder,
Certificateholder, Owner Trustee and Indenture Trustee.

 

(d) It shall not be necessary for the consent of the Certificateholder or the
Noteholders pursuant to this Section 5.4 to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof.

 

(e) Prior to the execution of any amendment to this Agreement, the Owner Trustee
and the Indenture Trustee shall be entitled to receive and conclusively rely
upon an Opinion of Counsel stating that the execution of such amendment is
authorized or permitted by this Agreement and that all conditions precedent to
the execution and delivery of such amendment have been satisfied. The Owner
Trustee and the Indenture Trustee may, but shall not be obligated to, enter into
any such amendment which affects the Owner Trustee’s or the Indenture Trustee’s,
as applicable, own rights, duties or immunities under this Agreement or
otherwise.

 

SECTION 5.5. Waivers. No failure or delay on the part of the Purchaser in
exercising any power, right or remedy under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or remedy preclude any other or further exercise thereof or the exercise
of any other power, right or remedy.

 

9045467 05134611       9        2005-1 Purchase Agreement



--------------------------------------------------------------------------------

SECTION 5.6. Notices. All demands, notices and communications pursuant to this
Agreement to either party shall be in writing, personally delivered, or sent by
telecopier, overnight mail or mailed by certified mail, return receipt
requested, and shall be deemed to have been duly given upon receipt at the
address set forth in Schedule D to the Sale and Servicing Agreement or at such
other address as may be designated by it by notice to the other party.

 

SECTION 5.7. Costs and Expenses. The Purchaser agrees to pay expenses incident
to the performance of its obligations under this Agreement.

 

SECTION 5.8. Representations to Survive. The respective agreements,
representations, warranties and other statements by Northwoods, JPMorgan and the
Purchaser set forth in or made pursuant to this Agreement shall remain in full
force and effect and will survive the Closing Date and any sale, transfer or
assignment of the Receivables by the Purchaser.

 

SECTION 5.9. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW BUT WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

SECTION 5.10. Counterparts. This Agreement may be executed in two or more
counterparts and by different parties on separate counterparts, each of which
shall be an original, but all of which together shall constitute one and the
same instrument.

 

[SIGNATURE PAGES FOLLOW]

 

9045467 05134611       10        2005-1 Purchase Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereby have caused this Purchase Agreement to be
executed by their respective officers thereunto duly authorized as of the date
and year first above written.

 

M&I NORTHWOODS III LLC, as Transferor on

the Closing Date

By:

 

/s/ Donald H. Wilson

--------------------------------------------------------------------------------

Name:

 

Donald H. Wilson

Title:

 

President

JPMORGAN CHASE BANK, N.A.

(as agent on behalf of Preferred Receivables

Funding Corporation and Falcon Asset

Securitization Corporation), as Transferor on the

Closing Date

By:

 

/s/ George I. Wilkins

--------------------------------------------------------------------------------

Name:

 

George Wilkins

Title:

 

Vice President

 

9045467 05134611        2005-1 Purchase Agreement



--------------------------------------------------------------------------------

M&I DEALER AUTO SECURITIZATION, LLC,

as Purchaser

By:  

/s/ Donald H. Wilson

--------------------------------------------------------------------------------

Name:   Donald H. Wilson Title:   President

 

9045467 05134611       S-2        2005-1 Purchase Agreement



--------------------------------------------------------------------------------

SCHEDULE OF RECEIVABLES

 

On File with the Servicer

 

9045467 05134611        2005-1 Purchase Agreement